          Case 2:20-cv-01412-MCE-CKD Document 13 Filed 09/01/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11   KHAMKOTH KEOPADUBSY, as an               Case No.: 2:20-cv-01412-MCE-CKD
     individual and on behalf of all others
12   similarly situated,
                                              ORDER GRANTING JOINT STIPULATION
13                                            TO EXTEND DISCOVERY CUT-OFF
                   Plaintiff,
14
            vs.
15
     SIEMENS MOBILITY, INC., a Delaware
16   corporation; and DOES 1 through 50,
17   inclusive,

18                 Defendants.
19
20
21
22
23
24
25
26
27
28

                                               1

                  ORDER GRANTING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
           Case 2:20-cv-01412-MCE-CKD Document 13 Filed 09/01/21 Page 2 of 2


 1                                              ORDER
 2          The Joint Stipulation to Extend Discovery Cut-Off (ECF No. 12) filed on behalf of
 3   Plaintiff Khamkoth Keopadubsy (“Plaintiff”) and Defendant Siemens Mobility, Inc.
 4   (“Defendant”) (collectively, the “Parties”) is HEREBY GRANTED.
 5          Accordingly, it is HEREBY ORDERED that the discovery cut-off date of November 6,
 6   2021, is extended to March 7, 2022.
 7          IT IS SO ORDERED.
 8
 9   Dated: August 31, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2

                   ORDER GRANTING JOINT STIPULATION TO EXTEND DISCOVERY CUT-OFF
